



Exhibit 10.3


DiamondRock Hospitality Company


Restricted Stock Award Agreement


    


Name of Grantee:             
No. of Base Shares:             
Purchase Price per Share: $        
Grant Date:     __, 20__
Vesting Schedule:
 
Vesting Date
Percentage of Shares Becoming Vested
Cumulative Percentage Vested
__, 20__
__%
--__%
__, 20__
__%
__%
__, 20__
__%
__%

Pursuant to the DiamondRock Hospitality Company 2016 Equity Incentive Plan, as
amended through the date hereof (the “Plan”), DiamondRock Hospitality Company
(the “Company”) hereby grants a Restricted Stock Award equal to the number of
Base Shares set forth above (the “Award”) to the Grantee named above. Upon
acceptance of the Award, the Grantee shall receive the Award, subject to the
restrictions and conditions set forth herein and in the Plan.
1.Acceptance of Award; Rights as Shareholder.


(a) The Grantee shall have no rights with respect to the Award unless he or she
shall have accepted the Award by signing and delivering to the Company a copy of
this Restricted Stock Award Agreement (the “Agreement”).


(b)Upon acceptance of the Award by the Grantee and subject to the restrictions
and conditions set forth in Section 2 hereof, the shares of Restricted Stock
shall be issued and delivered to, or otherwise registered in book entry in the
name of, the Grantee, and the Grantee’s name shall be entered as the stockholder
of record on the books of the Company and shall have all the rights of a
shareholder with respect to such shares of Stock, including voting rights and
the dividend rights set forth in Section 3 below.


2.Restrictions and Conditions.


(a)Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.


(b)Subject to Section 4(c) below, unless the Administrator provides Grantee (or
Grantee’s legal representative) contrary written notice within 60 days of the
termination of Grantee’s employment (which notice may be given in
Administrator’s sole and complete discretion), if the Grantee’s employment with
the Company, the Operating Partnership or any of their Subsidiaries is
voluntarily or involuntarily terminated for any reason, the Company shall
automatically repurchase from the Grantee or the Grantee’s legal representative
any shares of Stock that are not then vested at a price equal to the purchase
price per share set forth above. If the purchase price per share set forth above
is zero, the unvested shares of Stock





--------------------------------------------------------------------------------





shall be automatically forfeited. If the Administrator provides Grantee (or
Grantee’s legal representative) with written notice that the Company will permit
the continued vesting of the unvested portion of the Award following the
termination of Grantee’s employment, then the unvested portion of the Award will
continue to vest on the terms set forth in such notice.


(c)Unless the Administrator otherwise consents in writing at the time of the
grant of the Award or within 30 days thereafter, Grantee agrees not to file an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended, (an “83(b) Election”) with the Internal Revenue Service with respect to
any shares of Stock issued pursuant to the Award. If Grantee files an 83(b)
Election with respect to any shares of Stock issued pursuant to the Award, the
issuance of such shares of Stock shall be void and the Grantee shall have no
rights with respect to such shares.


3.Dividends.


(a)Notwithstanding anything contained herein or in the Plan, on each Applicable
Dividend Payment Date, the Administrator shall cause any cash dividends payable
on such Applicable Dividend Payment Date with respect to the Award to be
credited to an account maintained by Administrator for the benefit of Grantee.


The “Applicable Dividend Payment Date” is any dividend payment date occurring
between the Grant Date and the Vesting Date.
(b)On each Vesting Date, the Administrator shall deliver to the Grantee that
portion of the cumulative cash dividends credited on each Applicable Dividend
Payment Date which are attributable to the then-vesting portion of the Award.


(c)Unless and until such Award, or a portion of an Award, vests as set forth in
Section 4 hereof, the Grantee shall not be entitled to any shares of Stock in
lieu of a cash dividend or any stock dividend.


(d)Notwithstanding anything contained herein or in the Plan, the Grantee shall
in no event be entitled to any cash or stock dividends on any unvested Award.
After the Award vests, the shares of Stock shall have the rights and privileges
similar to any other share of Stock.


4.Vesting of Restricted Stock.


(a)The restrictions and conditions in Paragraph 2 of this Agreement, shall lapse
as to the Award or a portion of the Award as of the close of business on the
Vesting Date or Dates specified in the schedule set forth above. In the event
that a Vesting Date is not a day that the New York Stock Exchange is open for
business in New York, New York, then the Vesting Date shall be the next
subsequent day that the New York Stock Exchange is open for business in New
York, New York.


(b)The Administrator may, in its sole discretion, at any time accelerate the
vesting of unvested Stock.


(c)Notwithstanding anything contained herein or in the Plan, the terms of any
severance or employment agreement between the Company and the Grantee shall
determine whether, and to what extent, any unvested shares of Stock held by the
Grantee shall accelerate in connection with the occurrence of certain
termination of employment events including, without limitation, in the event of
a termination of employment in connection with a Change in Control (as such term
is defined in any such severance or





--------------------------------------------------------------------------------





employment agreement). In addition, upon a Change in Control, if the Award is
not assumed, converted or replaced by the continuing entity, all shares of Stock
which are not vested shall immediately vest.


5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to, and governed by, all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


6.Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. None of the shares of
Stock now owned or hereafter acquired shall be sold, assigned, transferred,
pledged, hypothecated, given away or in any other manner disposed of or
encumbered, whether voluntarily or by operation of law, unless such transfer is
in compliance with all applicable securities laws, and such disposition is in
accordance with the terms, conditions and limitations of the Company’s Amended
and Restated Charter. Any attempted disposition of Stock not in accordance with
the terms and conditions of this Section 6 shall be null and void, and the
Company shall not reflect on its records any change in record ownership of any
shares of Stock as a result of any such disposition, shall otherwise refuse to
recognize any such disposition and shall not in any way give effect to any such
disposition of any shares of Stock.
 
7.Tax Withholding. When the Award becomes a taxable event for Federal income tax
purposes, the Company shall withhold from shares of Stock to be released a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due.


8.Deferred Stock Awards. Notwithstanding anything contained herein to the
contrary, to the extent that the Grantee has validly elected to defer the Stock
issuable under this Agreement, then, in lieu of receiving shares of Stock as
provided herein, the Grantee shall receive Deferred Stock Units (as defined in
the Plan or any successor Plan) pursuant to a Deferred Stock Unit Award
Agreement to be entered into at such time between the Grantee and the Company.


9.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, the Operating
Partnership and their subsidiaries and affiliates and certain agents thereof
(together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”). By entering into this
Agreement, the Grantee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Grantee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate. The
Grantee shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.


10.Miscellaneous.


(a)Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Grantee at Grantee’s place of employment, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.







--------------------------------------------------------------------------------





(b)This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment by the Company, the Operating Partnership or any
Subsidiary, and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company, the Operating Partnership or any Subsidiary to
terminate the employment of the Grantee at any time.


[Signature Page Follows]    


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
DiamondRock Hospitality Company






By:        
Name:
Title:






The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.


Dated:                
Grantee’s Signature











